Citation Nr: 1234124	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for irregular heartbeats. 

2.  Entitlement to service connection for a heart disability other than irregular heartbeats. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the noncompensable rating assigned for service-connected irregular heartbeats.  

The Veteran presented personal testimony before a Veterans Law Judge (VLJ) in March 2011.  A transcript is of record.  In June 2011, the Board remanded the claim for a compensable disability rating for irregular heartbeats as inextricably intertwined with an outstanding claim for service connection for a heart disability other than irregular heartbeats.  

The VLJ who conducted the March 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in an August 2012 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he wants to appear at another hearing before a VLJ at his local RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Review of the Veteran's claims at this time would be premature.  As noted in the Introduction, he presented testimony in March 2011 before a VLJ who is no longer employed by the Board.  The Veteran has indicated that he wishes to exercise his right to testify at a new hearing before another VLJ, as provided by VA regulations.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the Waco, Texas RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

